Citation Nr: 0603690
Decision Date: 02/08/06	Archive Date: 04/11/06

DOCKET NO. 98-15 312                        DATE FEB 08 2006

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to an effective date, prior to April 17, 1980, for the grant of service connection for a mood disorder, secondary to a head injury.

2. Entitlement to an initial rating, in excess of 10 percent, for the period from April 17, 1980 to November 28, 1983, for the veteran's service connected mood disorder, secondary to a head injury.

REPRESENTATION

Appellant represented by: Joseph R. Moore, Attorney at Law

WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel

INTRODUCTION

The veteran served on active duty from April 1960 to July 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 1990 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which denied service connection for various acquired psychiatric disorders and for residuals of a closed head injury. The veteran filed a timely appeal to this adverse determination.

In October 1992, the Board of Veterans' Appeals (Board) issued a decision remanding the case to the RO for additional development in an attempt to ascertain the etiology of any psychiatric disorders present. Following extensive development, the Board issued a decision in August 1997 granting service connection for a psychiatric disorder, claimed as a residual of a closed head injury and anti- malarial medication during active service.

Following the Board's decision, the award was effectuated by the RO in a December 1997 rating decision. Specifically, the RO granted service connection for mood disorder secondary to head injury, and assigned a 10 percent schedular rating, effective from October 1988. The veteran appealed both the rating assigned and the effective date of that award. Additionally, he claimed that his service-connected psychiatric disorder rendered him unable to obtain and retain employment (TDIU). In February 2000, the Board issued a decision granting a 100 percent schedular evaluation, denying TDIU, and denying an effective date earlier than October 24, 1988, for service connection for a mood disorder.

The veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court). In September 2000, the Court issued an order vacating

-2



and remanding that part of the Board decision which denied the earlier effective date issue. Specifically, the Court's order granted a joint motion entered into by the veteran and the Secretary of Veterans Affairs. The joint motion cited deficiencies in the reasons and bases provided by the Board for the assignment of the effective date.

In February 2001, the Board remanded the veteran's claim to the RO for further action. Specifically, the RO was instructed to review the claims file and determine whether any and all prior claims were final as discussed in the joint motion which formed the basis for the Court's September 2000 order. The RO was then instructed to readjudicate the veteran's earlier effective date claim. Following a thorough review of the veteran's claims file, the RO issued a rating decision in March 2001 which granted an earlier effective date of April 17, 1980, for service connection for a mood disorder secondary to a head injury.

The Board in August 2001 issued a decision denying an earlier effective date for service connection for the mood disorder. The claim was returned to the Court. The Court in an August 2002 Order again remanded the claim to the Board for additional reasons and bases.

The Board issued a decision in March 2002 granting a 10 percent rating for a mood disorder from April 17, 1980 to November 28, 1983. When the claim was returned to the Court they issued an order in May 2002 remanding the claim to the Board.

For the above reasons the issues presently before the Board are limited to those set out on the title page.

FINDINGS OF FACT

1. The veteran filed his original claim for service connection for a nervous disorder in July 1967. A December 1968 rating decision denied service connection for a personality disorder. The RO properly notified the veteran of the December 1968 rating decision. The veteran did not appeal.

- 3 



2. In April 1971 the veteran wrote a letter to VA requesting an increased rating for his service connected hearing loss.

3. The veteran submitted a Veteran's Application for Compensation or Pension in September 1971. The veteran did not submit or identify any additional evidence.

4. The RO responded in October 1971 and sent a letter to the veteran informing him his claim for service connection had been denied previously and the veteran had been informed in January 1969 that his condition was not considered a disability.

5. The evidence in the claims folder in October 1971 did not include any diagnosis of a mood disorder. The evidence only included diagnosis of a personality disorder.

6. The veteran next requested his claim for service connection be reopened on April 17, 1980.

7. The veteran's psychiatric symptoms were of such severity for the period from April 17, 1980 to November 28, 1983, to result in complete social and industrial inadaptability.

CONCLUSIONS OF LAW

1. The criteria for an effective date, prior to April 17, 1980, for the grant of service connection for a mood disorder, secondary to a head injury, have not been met. 38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400(q)(1)(ii) and (r)(2005).

2. The criteria for an initial 100 percent rating, for the period from April 17, 1980 to November 28, 1983, for a mood disorder, secondary to a head injury, have been met. 38 C.F.R. § 4.132, Diagnostic Code 9304 (1979).

- 4 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As a preliminary matter, the Board finds that VA has satisfied its duties to the appellant under the Veterans Claims Assistance Act of 2000 (VCAA). A VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; (3) inform the claimant about the information and evidence the claimant is expected to provide; and ( 4) request or tell the claimant to provide any evidence in the claimant's possession that pertains to the claim, or something to the effect that the claimant should "give us everything you've got pertaining to your
claim(s)." This new "fourth element" of the notice requirement comes from the language of 38 C.F.R. § 3.159(b)(I). Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112 (2004).

As the decision below grants a 100 percent disability rating for the veteran's mood disorder, for the period from April 17, 1980 to November 28, 1983, no further efforts to assist the veteran are required under VCAA.

As to the issue of an earlier effective date for service connection for a mood disorder, the August 1997 decision of the Board which granted service connection and the December 1997 rating decision which effectuated that decision and assigned an effective date for service connection, predated the passage of VCAA. In March 2005, a letter was sent to the veteran informing him of the passage of VCAA, what evidence was necessary to support his claim, and how VA could assist him in obtaining evidence. The veteran was instructed to submit any evidence in his possession that was relevant to his claim. The veteran and his attorney have demonstrated through their communications and briefs to the Court that they are aware of the evidence necessary to support the veteran's claims. Short Bear v. Nicholson, 19 Vet. App. 341 (2005)(per curiam).

- 5 



Based on the foregoing, the Board finds that, in the circumstances of this case, any additional development or notification would serve no useful purpose. See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant are to be avoided). VA is not required to provide assistance if no reasonable possibility exists that such assistance would aid in substantiating the claim. 38 U.S.C.A. § 5103A(a)(2) (West 2002). Therefore, any deficiency in notice to the appellant as to the duty to assist, including the respective responsibilities of the parties for securing evidence, is harmless error. See also, Valiao v. Principi, 17 Vet. App. 229 (2003).

For the reasons set forth above, and given the facts of this case, the Board finds that no further notification or assistance is necessary, and deciding the appeal at this time is not prejudicial to the veteran. 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

Relevant Laws and Regulations. Except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity
compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose whichever is the later. The effective date of disability compensation based on direct service connection is the day following separation from active service or the
date entitlement arose if the claim is received within one year after separation from service; otherwise, the date of receipt of claim, or date entitlement arose, whichever is later. 38 C.F.R. § 3.400 (2005).

Awards based on new and material evidence received after final disallowance is the date of receipt of new claim or date entitlement arose, whichever is the later. 38 C.F.R. § 3.400(q) (ii) and (r)(2005).

- 6 



Previous determinations that are final and binding, including decisions of service connection, will be accepted as correct in the absence of clear and unmistakable error (CUE). Where evidence establishes such error, the prior decision will be reversed or amended. 38 C.F.R. § 3.105(a)(2005).

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA. 38 C.F.R. §§ 3.151, 3.152 (2005).

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is sui juris may be considered an informal claim. Such informal claim must identify the benefit sought. When a claim has been filed which meets the requirements of 38 C.F.R. § 3.151 or 38 C.F.R. § 3.152, an informal request for increase or reopening will be accepted as a claim. 38 C.F.R. § 3.155 (2005).

Factual Background and Analysis. The veteran contends the effective date for the grant of service connection for his mood disorder secondary to a head injury should be 1967. . That is the date he first filed a claim for service connection for his nerves.

The veteran asserts he is entitled to an earlier effective date for the grant of service connection for a mood disorder secondary to a head injury on two alternative bases. First, he argues that he was never notified by the RO of a rating decision dated in December 1968 which denied his claim for service connection for a nervous condition. The veteran's attorney has correctly pointed out that a copy of the cover letter which should have accompanied this decision is not contained in the claims file. Forthat reason, he contends there is no proof the veteran was properly notified of the December 1968 rating decision. The veteran's attorney contends that, absent evidence the veteran was notified of this denial and apprised of his appellate rights, the December 1968 rating decision never became final. His theory is that the failure to notify the veteran of the decision tolled the time for filing a notice of disagreement. See In Re: Matter of Cox, 10 Vet-App. 361, 375 (1997).

- 7 



A review of the veteran's claims file reveals that in July 1967, VA received from the veteran a VA Form 21-526, Veteran's Application for Compensation or Pension, requesting service connection for a "nervous condition." The RO issued a rating decision dated in December 1968 denying the veteran's claim for a nervous condition. The appellant is correct that a copy of a notification letter from the RO to the veteran informing him of the December 1968 decision is not in the claims folder. There is however ample evidence contained in the veteran's claims file which demonstrates the veteran was notified of the December 1968 RO rating decision.

First, the claims file contains a VA Form 20-822, Control Document and Award Letter, dated January 20, 1969. It indicates the veteran was notified of the December 1968 rating decision and was furnished VA Form 21-6782, Original Disability Compensation. The Board observes the version of the VA Form 21-6782 in use at the time advised the claimant of his appellate rights and the disabilities for which service connection was established and those not service-connected.

Second, in September 1971, the veteran submitted a second Veteran's Application for Compensation for Benefits claiming entitlement to service connection for a nervous condition. In response, the RO sent the veteran a letter dated in October 1971 informing him that "Our records disclose that we considered your claim for service connection for a nervous condition and that you were informed on January 20, 1969 that this condition was not a disability, within the meaning of current laws, for which compensation may be paid." The RO's specific reference to the date on which notice of its previous action had been sent provides strong evidence that the the RO sent the veteran a letter notifying him of the December 1968 rating decision. Even if such notice was not sent, the September 1971 letter provided notice of the RO's previous denial of the veteran's claim for service connection for nervous disorder.

Third, the Board observes that in June 1980, the RO received a Statement in Support of Claim from the veteran requesting that the RO "reopen" his claim for service connection for a nervous condition. In this statement, the veteran indicated

- 8 


that "I was discharged from the NAVY in 1965 for a nervous condition, and filed for
SCD for this condition about two years later. As nearly as I can recall, you
denied that claim for lack of medical evidence of care between my discharge and date of filing." (emphasis added). The veteran himself has reported he was notified of the RO's December 1968 decision, providing further evidence the RO provided the required notice.

Finally, the Board notes that to resolve situations such as this one in which
administrative error on the part of VA is asserted, the case law has defined a presumption of regularity to the effect that "[t]he presumption of regularity supports the official acts of public officers and, in the absence of clear evidence to the contrary, courts presume that they have properly discharged their official duties." Clear evidence to the contrary is required to rebut the presumption of regularity. Ashley v. Derwinski, 2 Vet. App. 307 (1992), (quoting United States v. Chemical Foundation, 272 U.S. 1, 14-15 (1926)).

While the Ashley case dealt with regularity in procedures at the Board, in Mindenhall v. Brown, 7 Vet. App. 271 (1994), the Court applied the presumption of regularity to procedures at the RO. The Court specifically held that a statement of the appellant, standing alone, is not sufficient to rebut the presumption of regularity in RO operations.

The presumption of regularity thus dictates that in the normal course of business, the RO would have provided the veteran a summary of his compensation entitlement and appeal rights when entitlement was initially granted or denied. In this case his initial compensation entitlement was denied in 1968. There is nothing contained in the record to indicate that anything unusual happened as to the location of the record which would have prevented the RO from following its usual procedures. Indeed, the record appears to confirm that the usual procedures were followed and that the veteran received actual notice.

The Board finds the evidence of record clearly indicates the veteran was notified of the RO's December 1968 rating action. Generally, a notice of disagreement shall be filed within 1 year from the date of mailing of notification of the initial review or

- 9 



determination; otherwise, that determination will become final. 38 C.F.R. § 19.118 (1968). The veteran failed to appeal the determination within the one-year appeal period prescribed by statute. The December 1968 rating decision became final. 38 C.F.R. § 3.104, 19.153 (1968). Therefore, the veteran's July 1967 claim cannot serve as the basis for a valid claim for an earlier effective date for service connection.

As noted above, the veteran submitted a second VA Form 21- 526, Veteran's Application for Compensation or Pension, in August 1971, which was received by the RO in September 1971. In support of his claim to reopen, the veteran attached a duplicate of a June 1965 Recommendation for Separation from the U.S. Naval Service by Reason of Unsuitability, signed by a Legal Officer at the veteran's Naval Station. In a letter dated in October 1971, the RO responded that this claim constituted a duplicate of his previous claim for this benefit, which had already been denied. He was further informed that, since the previous claim was denied on the basis that his nervous condition (diagnosed in service as immature personality) was not a disability for which compensation could be paid within the meaning of current laws, no further action could be taken on his claim. While a formal rating decision was not issued, the Board finds that this letter and notification of determination by the RO constitutes appropriate action by the RO in response to the veteran's claim, particularly as the veteran submitted no new evidence for the RO to consider or evaluate (the Recommendation for Separation having previously been considered by the RO in its December 1968 decision).

In the August 2002 Joint Motion for Remand, the veteran's attorney has asserted the Board failed in the August 2001 decision to provide any citations to the regulations or manuals demonstrating the October 1971 letter from the RO to the veteran was sufficient notice. They requested that VA cite to some authority for that conclusion.

The regulations set out at 38 C.F.R. § 3.103 (1971) stated the claimant will be notified of any decision authorizing the payment of benefit or disallowance of a claim. Notice will include the reason for the decision, the claimant's right to initiate an appeal by filling a notice of disagreement and the time limits within which such notice may be filed. Though the October 1971 letter may not meet all the criteria

- 10



required in the regulation it does not provide a basis for tolling the time limits for filing an appeal. The regulations, in effect in 1971, specifically stated as follows:

While it is contemplated that the agency of original jurisdiction will give proper notice of the right to appeal and the time limit, failure to notify the claimant of his right to such appellate review or of the time limit applicable to a notice of disagreement or substantive appeal will not extend the applicable period for taking this action. 38 C.F.R. § 19.110 (1971).

Therefore, any deficiency in the notice to the veteran of October 1971 did not extend the time limit for filing his notice of disagreement. The veteran did not file a notice of disagreement within the one year period. 38 C.F.R. § 19.118 (1971). The October 1971 RO determination is final. 38 C.F.R. §§ 3.104, 19.153 (1971).

Even if the Board found the September 1971 claim was still open, the evidence does not demonstrate entitlement to service connection for a mood disorder prior to April 1980. The regulations provide that when a claim is reopened based on new and material evidence, the effective date of an award is the date of receipt of claim or the date entitlement arose, whichever is the later. 38 C.F.R. § 3.400(q)(1)(ii) and (r)(2005); See also Lapier v. Brown, 5 Vet. App. 215 (1993). The evidence dated prior to April 1980 does not demonstrate the veteran had a mood disorder, secondary to a head injury. The June 1980 records of hospitalization included the diagnosis of a personality disorder. The June 1980 hospitalization report specifically stated the veteran while having emotional responses that were somewhat superficial, were not inappropriate, and were within normal limits. The hospital summary concluded the veteran obviously manifested a character disorder, demonstrating personality immaturity and lack of ability to maintain a satisfactory basis for interpersonal relationships. There is no basis in the record for a finding that the evidence established entitlement to service connection for a mood disorder prior to April 17, 1980. The first mention in the claims folder by the veteran of the closed head injury appears in September 1988. The first question that the veteran had a closed head injury which might be related to his significant and unusual

- 11 



emotional problems appears in a December 1988 letter from the veteran's private physician. There is no basis in the record prior to April 1980 for a grant of service connection for a mood disorder secondary to a head injury.

The Board also noted the veteran applied for correction of his military records in October 1988. The regulations provide that effective dates of awards based on correction for military records is assigned based on the latest of the following, the date application for change was filed, the date of receipt of claim if the claim was disallowed or one year prior to the date of reopening of the disallowed claim. 38 C.F.R. § 3.400(g). In this instance, the date of the application to correct military records in October 1988 is the latest of those dates. In addition, the veteran's application for correction of his records was denied by the service department and did not form the basis for reopening his claim.

There is no basis in the record for assigning an effective prior to April 17, 1980 for a grant of service connection for a mood disorder, secondary to a closed head injury.

Initial Rating for Mood Disorder

In reviewing the veteran's claim for a higher initial rating for his mood disorder secondary to head injury, the Board noted there have been changes in the rating criteria. VA's General Counsel has held that where a law or regulation changes during the pendency of an appeal, the Board should first determine which version of the law or regulation is more favorable to the veteran. In making that determination, it may be necessary for the Board to apply both the old and the new versions of the regulation. If application of the revised regulation results in entitlement, the effective date of entitlement can be no earlier than the effective date of the change in the regulation. 38 U.S.C.A. § 5110(g) (West 2002). Prior to the effective date of the change in the regulation, the Board can apply only the original version of the regulation. VAOPGCPREC 3-00.

The rating criteria in effect from April 1980 to November 1983 are set out in 38 C.F.R. §§ 4.125-4.132 (1979). The schedule of ratings for mental disorders

- 12 



found at 38 C.F.R. § 4.132 provides the criteria for rating mental disorders due to non-psychotic organic brain syndrome with brain trauma in Diagnostic Code 9304. The General Rating Formula for Organic Brain Syndromes provides as follows:

Impairment of intellectual functions, orientation, memory and judgment, and liability (sp) and shallowness of affect of such extent, severity, depth and persistence as to produce complete social and industrial inadaptability is rated as 100 percent disabling.

Less than 100 percent, in symptom combinations productive of:
Severe impairment of social and industrial adaptability is rated as 70 percent disabling.
Considerable impairment of social and industrial adaptability is rated as 50 percent disabling.
Definite impairment of social and industrial adaptability is rated as 30 percent disabling. .
Slight impairment of social and industrial adaptability is rated as 10 percent disabling.

The relevant evidence during the period from April 1980 to November 1983 consists of the following. A June 1980 VA hospital summary from the VAMC at Battle Creek, Michigan reveals the veteran, who was unemployed, was transferred from the Allen Park VAMC on June 6, 1980, and that he was hospitalized from June 6, 1980 to June 12, 1980, at the Battle Creek VAMC. At that time, it was noted that the veteran had carried a diagnosis of a personality disorder since 1965, at which time he was discharged from the Navy. He reported headaches, obsessive behavior, occasional drinking, and drug use. He denied any suicidal or homicidal ideation. During the initial interview the veteran had a facial expression of distrust and resentment. His intellectual functioning was average, and his thinking processes were intact. He was relevant, logical and coherent, and was in good contact with reality. His emotional responses were somewhat superficial, but were appropriate and within normal limits. The veteran was noted to manifest an obvious character disorder, and demonstrated personality immaturity and a lack of an ability to maintain satisfactory interpersonal relationships. During hospitalization the

- 13 



veteran was started on several prescription medications with the hope that he might develop more therapeutic interpersonal relationships with the staff and a more stable mood. However, he was quite demanding and anxious, and sought to be discharged because he believed the staff was treating him badly and he had caught a cold during hospitalization. As a result, the veteran received an early discharge, and scheduled psychological testing for evaluation and diagnostic purposes could not be completed. At the time of discharge, the veteran was not willing to receive any discharge medications. The veteran reported that he would receive outpatient therapy at the Allen Park VAMC, and was deemed by the interviewer to be able to return to appropriate pre-hospital activities. The discharge diagnosis was a personality disorder, paranoid personality.

Also relevant are VA hospitalization records from several periods of hospitalization in November 1981. A hospitalization intake form indicates the veteran was seen at the mental hygiene clinic at the Allen Park VAMC on November 9, 1981, with chief complaints of a chronic history of sexual difficulties, and a fear of becoming angry enough to harm someone. He indicated his marital difficulties and job stress were exacerbating these issues. He reported that he worked from 3:30 p.m. to 12:00 a.m., and had a prior history of "lots of jobs." He appeared to be alert, distressed, coherent and anxious. No diagnosis was rendered at that time. Another section of this intake form indicates that the veteran felt that he was being treated unfairly by his employer. The diagnostic impression was of a schizophrenic reaction, paranoid type. It was indicated that the veteran would be accepted for inpatient treatment.

A hospitalization report from the Battle Creek VAMC, where the veteran was transferred for hospitalization, indicates that the veteran was hospitalized at that facility from November 10, 1981 to November 13, 1981. On admission, the veteran was noted to have a history of using street drugs, and it was noted that he had been treated at that facility before. The doctor's progress notes indicate that the veteran was very suspicious and angry about being at the VAMC. He stated that he wanted to talk to an "American" psychiatrist about his problems. He did not want to state his problems to the ward physician. The veteran was described as uncooperative, and wanting to leave. He denied any homicidal or suicidal ideation. He indicated that he wanted to go to outpatient care at the Allen Park VAMC. He was given an

- 14



irregular discharge with an Axis I diagnosis of "none," and an Axis II diagnosis of paranoid personality.

An additional intake form indicates that the veteran again presented to the Allen Park VAMC on November 16, 1981. The intake note indicates that at the time of the veteran's previous hospitalization from November 10, 1981 to November 13, 1981 at the Battle Creek VAMC, the veteran left against medical advice because he did not feel that the treatment he was getting from the foreign doctor was going to help him. On examination, the veteran was dressed casually, wearing a hospital band from Battle Creek. He was angry, hostile, and frustrated. He had homicidal ideation but denied any suicidal ideation. He was relevant but very loose. He complained of marital difficulties and job related stress, and requested outpatient treatment. He was referred to a psychiatrist for evaluation.

The intake form completed by this psychiatrist, also dated November 16, 1981, indicates the veteran was seen one week earlier at that facility, then transferred to the Battle Creek VAMC on November 10, 1981, and requested a discharge on November 13, 1981. The veteran complained of feeling angry toward his employer, believing that he had been treated unfairly by his supervisor. It was noted that he had had a similar conflict with another employer in 1975. On mental status examination, the veteran talked under considerable pressure. He was separated from his wife, and was on his third marriage. The diagnostic impression was of schizophrenic reaction, paranoid type. The plan was to provide outpatient therapy with a psychology intern, at the request of the veteran. However, a subsequent progress note dated May 24, 1982 indicates that the "case is closed Immediate Service due to patient not having returned to this clinic since 11-16-81 on intake."

The veteran's claims file does not contain any further evidence relating to a mood disorder during the remainder of the period in question, or, indeed, until many years after the final visit in November 1981.

Based on the evidence of record the Board has concluded the veteran's psychiatric symptoms resulted in complete social and industrial inadaptability. The veteran's symptoms were of such severity he was hospitalized three times in a two year

- 15 



period. He had a checkered employment history, noting first unemployment in June 1980 and a prior history of lots of jobs in November 1981. In November 1981, the veteran's primary focus for his stress were his difficulties with his employer and his feelings that he was being treated unfairly. The veteran reported obsessional rituals in June 1980. He admitted to homicidal thoughts in November 1981. Symptoms of such severity were demonstrated that a diagnosis of schizophrenic reaction, paranoid type was made in November 1981, denoting some evidence of psychosis. The veteran's anger and frustration were sufficient that he admitted to having fears he would harm someone. He had difficulty retaining a job. These facts demonstrate the veteran's psychiatric symptoms were of such severity he was totally and completely unable to adapt to a work situation. The evidence supports the grant of a 100 percent rating for a mood disorder secondary to head injury from April 17, 1980.

ORDER

An earlier effective date for service connection for a mood disorder, secondary to a head injury, is denied.

A 100 percent rating for a mood disorder, secondary to a head injury, for the period from April 17, 1980 to November 28, 1983, is granted subject to regulations governing the award of monetary benefits.

	WARREN W. RlCE, JR.
Veterans Law Judge, Board of Veterans' Appeals

- 16




